 1    ADITI PARANJPYE, WSBA No. 53001
 2    CAIRNCROSS & HEMPELMANN, P.S.
      524 Second Avenue, Suite 500
 3    Seattle, WA 98104-2323
 4    (206) 587-0700
      Attorneys for LTM Investments LLC
 5
 6
 7                    UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF WASHINGTON
 8
 9
     In re:                                      NO. 21-00176-WLH11
10
11   EASTERDAY FARMS, INC.                       NOTICE OF APPEARANCE AND
                                                 REQUEST FOR NOTICE
12                        Debtor.
13
14
     TO:          THE CLERK OF THE COURT
15
     AND TO:      ALL PARTIES-IN-INTEREST
16
17            PLEASE TAKE NOTICE that Aditi Paranjpye and the law firm of
18   Cairncross & Hempelmann, P.S. hereby enter their appearance and association
19
     with LTM Investments LLC, a creditor in the above captioned matter. Such
20
     attorneys hereby request that copies of all notices and pleadings given or filed in
21
22   this case be given and served upon the undersigned at the address, telephone and

23   facsimile numbers, and e-mail address below.
24
     ///
25
26

     NOTICE OF APPEARANCE - 1                                  CAIRNCROSS & HEMPELMANN, P.S.
                                                               ATTORNEYS AT LAW
                                                               524 Second Avenue, Suite 500
                                                               Seattle, Washington 98104-2323
                                                               office 206 587 0700 fax 206 587 2308
     {04158524.DOCX;1
       21-00176-WLH11 }    Doc 16   Filed 02/26/21   Entered 02/26/21 17:36:56             Pg 1 of 2
 1         DATED this 26th day of February, 2021.
 2
 3                                          CAIRNCROSS & HEMPELMANN, P.S.
 4
 5                                          /s/ Aditi Paranjpye
                                            Aditi N. Paranjpye, WSBA No. 53001
 6                                          E-mail: aparanjpye@cairncross.com
                                            524 Second Avenue, Suite 500
 7                                          Seattle, WA 98104-2323
                                            Telephone: (206) 587-0700
 8                                          Facsimile: (206) 587-2308
                                            Attorneys for LTM Investments LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     NOTICE OF APPEARANCE - 2                                 CAIRNCROSS & HEMPELMANN, P.S.
                                                              ATTORNEYS AT LAW
                                                              524 Second Avenue, Suite 500
                                                              Seattle, Washington 98104-2323
                                                              office 206 587 0700 fax 206 587 2308
     {04158524.DOCX;1
       21-00176-WLH11 }   Doc 16   Filed 02/26/21   Entered 02/26/21 17:36:56             Pg 2 of 2
